IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JUSTIN PARKER,                               §
                                              §   No. 542, 2017
          Defendant Below-                    §
          Appellant,                          §
                                              §
          v.                                  §   Court Below—Superior Court
                                              §   of the State of Delaware
 STATE OF DELAWARE,                           §
                                              §   Cr. ID No. 1703009269 (N)
          Plaintiff Below-                    §
          Appellee.                           §

                              Submitted: December 27, 2017
                              Decided:   January 16, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 16th day of January 2018, upon consideration of the notice to show

cause and the appellant’s response and request for an extension of time, it

appears to the Court that:

      (1)         On December 1, 2017, a Superior Court jury convicted the

appellant, Justin Parker, of multiple criminal offenses and acquitted him of

others.        The Superior Court docket reflects that Parker’s sentencing is

scheduled for February 16, 2018. Parker is represented by counsel in the

Superior Court.

      (2)         On December 15, 2017, Parker filed a pro se notice of appeal

from the jury’s verdict. The Senior Court Clerk issued a notice to Parker
directing him to show cause why the appeal should not be dismissed for this

Court's lack of jurisdiction to entertain an interlocutory appeal in a criminal

matter.

       (3)    Parker filed a response and request for an extension of time on

December 27, 2017. His response contends that the verdict was final and that

he needs an extension of time to research and respond to why his appeal

should not be dismissed as interlocutory.

       (4)    Under the Delaware Constitution, only a final judgment may be

reviewed by the Court in a criminal case.1 A criminal conviction is not a final

judgment until the defendant has been sentenced by the trial court.2 Parker

has not yet been sentenced. The Court has no jurisdiction to entertain an

appeal from an interlocutory order in a criminal matter.3

       NOW, THEREFORE, IT IS ORDERED that this appeal is hereby

DISMISSED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice




1
  Del. Const. art. IV, § 11(1)(b).
2
  Kelly v. State, 1987 WL 38717 (Del. Sept. 15, 1987)
3
  Robinson v. State, 704 A.2d 269, 271 (Del. 1998).

                                           2